Citation Nr: 1047570	
Decision Date: 12/22/10    Archive Date: 12/30/10

DOCKET NO.  07-23 763	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S.J. Janec, Counsel




INTRODUCTION

The Veteran had active military service from June 1967 to April 
1970.

This matter comes before the Board of Veterans' Appeals (Board) 
from a January 2006 rating decision of the Louisville, Kentucky, 
Regional Office (RO) of the Department of Veterans Affairs (VA) 
that denied service connection for bilateral hearing loss, 
tinnitus, and residuals of blood in the urine.  The Veteran 
appealed the determinations to the Board.  In a March 2008 rating 
decision, the RO granted service connection for residuals of 
blood in the urine.  The allowance is considered a full grant of 
the benefit sought on appeal.  Hence, the issue is no longer 
before the Board and will not be addressed herein.  

The Veteran submitted additional evidence after the issuance of 
the July 2008 supplemental statement of the case, and in a 
September 2010 brief, his representative waiver RO review of the 
evidence in accordance with 38 C.F.R. § 20.1304.  Nevertheless, 
the Board has determined that a remand is necessary.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Impaired hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, and 4000 hertz, in ISO units, is 40 decibels or greater; or 
when the auditory thresholds for at least three of these 
frequencies are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 94 
percent.  38 C.F.R. § 3.385 (2010).

The Veteran has asserted that he has bilateral hearing loss and 
tinnitus as a result of noise exposure during his military 
service.  The current medical evidence of record is unclear as to 
whether the Veteran currently has bilateral ear hearing loss 
disability by VA standards.  The April 1998 private medical 
report submitted by the Veteran included a graphical chart of 
audiometric findings.  However, the Board cannot interpret 
graphical representations of audiometric data.  See 38 C.F.R. 
§ 3.385 (2010) (for VA purposes, hearing loss is determined in 
the frequencies 500, 1000, 2000, 3000, or 4000 Hertz); see also 
Kelly v. Brown, 7 Vet. App. 471, 474 (1995) and Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  Therefore, the private 
audiogram report is invalid and cannot be used to adjudicate the 
claim.  

Additionally, the Veteran submitted two medical statements from a 
private physician dated in August 2008.  In one statement, the 
physician checked that the Veteran's current hearing loss and 
tinnitus were "probably" a result of acoustic trauma in 
military service.  In a similar statement dated nine days later, 
he remarked that the Veteran's current hearing loss and tinnitus 
were "more than likely" a result of acoustic trauma in military 
service.  He offered no explanation for his change of opinion and 
neither statement indicated that he had reviewed the Veteran's 
medical records, including his service treatment reports (which 
show no complaints of hearing loss or tinnitus).  

Hence, the Board finds that the medical evidence is currently 
insufficient to adjudicate the claim.  Consequently, a VA 
audiological examination must be scheduled.  See Charles v. 
Principi, 16 Vet. App. 370 (2002); see also 38 C.F.R. 
§ 3.159(c)(4) (2010) (a medical examination or opinion is 
necessary if the information and evidence of record does not 
contain sufficient competent medical evidence to decide the 
claim).  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA 
audiological examination to determine the 
existence and etiology of any current 
bilateral hearing loss and tinnitus.  The 
examiner should examine the Veteran, review 
the Veteran's claims folder and render an 
opinion as to (1) whether bilateral hearing 
loss as defined in VA regulations currently 
exists; (2) whether the Veteran has constant, 
bilateral tinnitus; and (3) whether it is at 
least as likely as not (50 percent or 
greater) that any currently manifested 
bilateral hearing loss and/or tinnitus had 
its clinical onset in service or within one 
year of his discharge from service, or is due 
to some incident during the Veteran's 
military service, including noise exposure.  
A clear rationale for all opinions should be 
provided.  A copy of the examination report 
should be associated with the Veteran's VA 
claims folder.  

2.  After undertaking any additional 
development deemed to be appropriate, 
readjudicate the Veteran's claims of 
entitlement to service connection for 
bilateral hearing loss and tinnitus.  If any 
benefit sought on appeal remains denied, 
provide the Veteran and his representative 
with a supplemental statement of the case and 
allow an appropriate period of time for 
response.  The case should then be returned 
to the Board for further consideration, if 
otherwise in order.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

